  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SMART ALABAMA, LLC,         )
                            )
     Plaintiff,             )
                            )       CIVIL ACTION NO.
     v.                     )         2:18cv141-MHT
                            )              (WO)
SOMPO JAPAN INSURANCE       )
COMPANY OF AMERICA,         )
                            )
     Defendant.             )

                          ORDER

    It is ORDERED as follows:

    (1) The joint motion to extend deadlines (doc. no.

22) is granted.

    (2) The uniform scheduling order (doc. no. 14) is

modified in the following respects:

          (A) The deadline for defendant’s expert reports

is extended to April 26, 2019.

          (B) The deadline for completing discovery is

extended from March 15, 2019 to May 29, 2019.
        (C) The deadline for the parties’ settlement

conference is extended from March 15, 2019 to May 29,

2019.

        (D) The deadline for dispositive and Daubert

motions is extended from April 12, 2019 to June 26,

2019.

        (E) All other deadlines are unchanged.

    DONE, this the 18th day of January, 2019.


                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
